Citation Nr: 0306400	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  98-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for temporomandibular 
joint (TMJ) syndrome, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to December 
1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, among other things, confirmed and 
continued a noncompensable disability evaluation for TMJ 
syndrome.  During the course of the appeal process, the RO 
increased the disability rating for TMJ syndrome to 20 
percent, but the veteran continued her appeal.  This issue 
was originally before the Board in March 2000, when it was 
remanded to the  RO for additional development.  All 
requested development having been successfully completed and 
the claim having remained denied, the issue of entitlement to 
an increased rating is properly returned to the Board for 
further appellate review.  It is noted that all other issues 
appealed by the veteran were disposed of in the Board's March 
2000 decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has inter-incisal motion limited to 27 
millimeters, left lateral excursion of 3 millimeters, and 
right lateral excursion of 6 millimeters.

3.  The veteran's loss of periodontal bone and loss of teeth 
are not related to her TMJ syndrome.


CONCLUSION OF LAW

Criteria for a disability evaluation higher than 20 percent 
for temporomandibular joint syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.150, 
Diagnostic Code 9905 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
January 2003, and in a supplemental statement of the case 
dated in February 2003.  The Board finds that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that the veteran 
was clearly notified of the evidence necessary to 
substantiate her claim and the responsibilities of the 
parties in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording her three 
dental examinations.  It appears that all known and available 
medical records relevant to the issue on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the Board notes that the veteran and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran was afforded the opportunity to testify 
before an RO hearing officer and/or a member of the Board, 
but declined to do so.  She has, however, actively 
participated in the development of her claim on appeal and 
the record does not show that there is any additional 
evidence which may be gathered to assist in substantiating 
the claim on appeal.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's TMJ syndrome has been evaluated using the 
criteria of 38 C.F.R. Section 4.150, Diagnostic Code 9905, 
based on limited motion of temporo-mandibular articulation.  
Under this diagnostic code, a 40 percent evaluation is 
assigned when there is evidence of inter-incisal range from 0 
to 10 millimeters; a 30 percent evaluation is assigned when 
the inter-incisal range is from 11 to 20 millimeters; a 20 
percent evaluation is assigned when the inter-incisal range 
is from 21 to 30 millimeters; and, a 10 percent evaluation is 
assigned when the inter-incisal range is from 31 to 40 
millimeters.  A 10 percent evaluation may also be assigned 
when the range of either lateral excursions is limited from 0 
to 4 millimeters, but ratings for limited inter-incisal 
movement shall not be combined with ratings for limited 
lateral excursion.

Ratings higher than 20 percent may be assigned based on 
findings of loss of teeth under Diagnostic Code 9913, loss of 
bone under Diagnostic Codes 9914 and 9915, and malunion of 
the maxilla under Diagnostic Code 9916.  Such findings, 
however, must reflect disability that is related to the 
veteran's service-connected TMJ syndrome in order for the 
rating criteria to be applied thereto.

The evidence of record shows that the veteran requested an 
increase in disability compensation in August 1996, and 
underwent a VA examination in September 1996.  At that time, 
she complained of tenderness in the right side of her jaw, 
clicking on the right side, occasional locking of the jaw, 
and pain radiating to the temporalis area when chewing.  Upon 
examination, she was found to have crepitus on the right when 
opening the mandible, clicking with lateral movements, Class 
I occlusion, and tenderness to palpation in the right 
temporalis and masseter muscles and in the temporomandibular 
joint.  The examiner diagnosed right TMJ dysfunction due to 
disc derangement from trauma.

The veteran underwent a second VA examination in November 
1998 and complained of increased discomfort in the jaw when 
talking, chewing and yawning.  Upon examination, she was 
found to have a maximum opening capacity to 22 millimeters 
with a deviation on the left upon opening and bilateral 
lateral excursions to 7 millimeters.  The right side clicked 
at 10 millimeters of opening and, again, there was discomfort 
in the right masseter temporalis and occipital areas.  The 
examiner found upon clinical testing that the veteran had 
twenty percent bone loss in the maxillary right molar area, 
but that she maintained a good bite relationship.



Treatment records dated through August 2000 show that the 
veteran has complained periodically about jaw pain and has 
been prescribed pain medications.   She was advised in 1997 
to obtain a bite guard, but there is no indication as to 
whether the veteran has obtained and uses a bite guard.

In August 2000, the veteran underwent a third VA dental 
examination and complained of clicking when chewing, right-
sided achiness in the jaw when moving the mandible, and pain 
on both sides with extended periods of opening her mouth.  
Upon examination, the veteran had a vertical opening capacity 
to 27 millimeters, left lateral excursion to 3 millimeters, 
and right lateral excursion to 6 millimeters.  She also had 
muscle spasm in the right masseter muscle during extended 
vertical opening.  The examiner opined that the veteran had 
10 percent loss of masticatory function with a 30 percent 
right TMJ disc disorder and 5 percent left TMJ disc disorder.  
The examiner amended his report in October 2000, to include 
his opinion that the veteran's periodontal bone loss and loss 
of teeth were not related to her TMJ syndrome, that the 
veteran's loss of masticatory surface could be replaced by a 
prosthesis, and that the veteran's symptoms related to her 
service-connected TMJ syndrome were limited motion of the 
jaw, damage to the TMJ disc, and arthritic changes of the 
temporomandibular joint.

Given the evidence as outlined above, the Board finds that 
the veteran's inter-incisal capacity has ranged from 22 to 27 
millimeters over the course of this claim, thus falling 
within the range requiring the assignment of a 20 percent 
disability evaluation under Diagnostic Code 9905.  The 
veteran's range of lateral excursion has been measured at 3 
millimeters on the left and 6 millimeters on the right, which 
would allow for a rating of 10 percent if the veteran chose 
to take that route for rating her disability.  These two 
evaluations cannot be combined so it is more beneficial to 
the veteran to have the 20 percent evaluation assigned based 
on inter-incisal limitation.  

Based on the medical opinion that the veteran's loss of bone 
and loss of teeth are unrelated to her service-connected TMJ 
syndrome, criteria for separate ratings based on those 
medical findings may not be considered by the Board in 
determining the appropriate evaluation for TMJ syndrome.  As 
such, the only outstanding medical finding is that of 
arthritic changes of the temporomandibular joint.  
Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003 found at 38 C.F.R. Section 4.71a.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  

Following a complete review of the evidence and consideration 
of all rating criteria, the Board finds that the veteran's 
TMJ syndrome is appropriately rated under Diagnostic Code 
9905 based on limitation of motion and there is no evidence 
of a separate disability as a result of arthritic changes of 
the temporomandibular joint.  As such, a higher evaluation is 
not available using the criteria for rating arthritis.  
Consequently, the Board finds that a higher evaluation is not 
warranted under the schedule of ratings.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that she is totally unemployable 
because of her TMJ syndrome and she has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  The veteran 
has not required frequent periods of hospitalization for her 
TMJ syndrome and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by limitation of motion and pain in the jaw 
would have an adverse impact on employability; however, loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, the Board finds that 
the evaluation assigned in this decision adequately reflects 
the clinically established impairment experienced by the 
veteran and the request for an increased rating is denied.


ORDER

A disability evaluation higher than 20 percent 
temporomandibular joint syndrome is denied.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

